Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 20-36 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "collecting profile data by performing the operations of".  There is insufficient antecedent basis for “the operations”.
Claim 25 recites the limitation "the training run performing the operations of".  There is insufficient antecedent basis for “the operations”.
Claim 32 recites the limitation "collecting profile data by performing the operations of".  There is insufficient antecedent basis for “the operations”.



Dependent claims 21-24, 26-31 and 33-36 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to cure the deficiencies of their independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No. 9760351. Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced patent and the instant application are claiming common subject matter.  For illustration purpose, Claim 20 rejection is provided as follow:
Current Application 
U.S. Patent No. 9760351








profiling, by a computer, one or more application-specific parameters for which to determine at least one application-specific value and collecting profile data by performing the operations of: generating, by the computer, an instrumentation binary from an instrumentation build, the instrumentation binary containing at least one user-defined callback routine registered by the user in a profile initialization function; 




analyzing, by the computer, the collected profile data using a set of standard value profile transformations; 

wherein the set of standard value profile transformations are provided in one or more compiler support libraries

and generating, by the computer using the collected profile data, an optimized binary utilizing the at least one application-specific value for the profiled application-specific 

receiving identification of an application-specific parameter for which to obtain an application-specific value; receiving augmented code for profiling the application-specific parameter; 
profiling the parameter and collecting profile data by: generating an instrumentation binary from an instrumentation build, the instrumentation binary containing at least one user-defined callback routine registered by the user in a profile initialization function; 





executing a training run with one or more representative workloads using the 

analyzing the collected profile data using the at least one user-defined callback routine; 






and generating a feedback-directed optimization (FDO) build using the collected profile data, the FDO build utilizing the at least one application-specific preferred parameter value recorded in the collected profile data for the profiled application-specific parameter.


	
Claim 1 of U.S. Patent No. 9760351 does not disclose “wherein the set of standard value profile transformations are provided in one or more compiler support libraries”.  However, Pandarinathan discloses “wherein the set of standard value profile transformations are provided in one or more compiler support libraries”(Paragraph 0023, An example of a code coverage module 16 is a profiling tool such as GCOV. GCOV provides a programmer or user with performance statistics such as how often each line of assembly code is executed, what lines of source code are actually executed, and the computing time (or runtime duration) each section of code uses. The code coverage tool GCOV can only be executed on compiled code, in particular source code or assembly code that has been compiled by GNU Compiler Collection (GCC)). Therefore It would have been obvious to a person having ordinary skill in the art that the set of standard value profile transformations are provided in one or more compiler support libraries as disclosed by Pandarinathan in order to reduce the cost of black-box testing and increase the effectiveness of automated testing by providing a code coverage tool which provides a programmer or user with performance statistics such as how often each line of assembly code is executed, what lines of source code are actually executed, and the computing time (or runtime duration) each section of code uses (Pandarinathan [Summary], [0023]).


Claims 20-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of U.S. Patent No. 10365903. Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced patent and the instant application are claiming common subject matter.  For illustration purpose, Claim 20 rejection is provided as follow:
Current Application 
U.S. Patent No. 10365903
20. A method for using profiling to determine application-specific values for an application, the method comprising: 

profiling, by a computer, one or more application-specific parameters for which to determine at least one application-specific value and collecting profile data by performing the operations of: 

generating, by the computer, an instrumentation binary from an instrumentation build, the instrumentation binary containing at least one user-defined callback routine registered by the user in a profile initialization function; 

executing, by the computer, a training run with one or more representative workloads using the instrumentation binary, the execution invoking the at least one user-defined callback routine to record the at least one application-specific value for the application in the collected profile data,; 










analyzing, by the computer, the collected profile data using a set of standard value profile transformations; 




and generating, by the computer using the collected profile data, an optimized binary utilizing the at least one application-specific value for the profiled application-specific parameter recorded in the collected profile data by the invoked callback routine.


profiling, by a computer, one or more application-specific parameters for which to determine at least one application-specific value and collecting profile data by performing the operations of: 

generating, by the computer, an instrumentation binary from an instrumentation build, the instrumentation binary containing at least one user-defined callback routine registered by the user in a profile initialization function; 

executing, by the computer, a training run with one or more representative workloads using the instrumentation binary, the execution invoking the at least one user-defined callback routine to record the at least one application-specific value for the application in the collected profile data, 


wherein recording the at least one application-specific value includes averaging the one or more profiled application-specific parameters and recording the average of the one or more profiled application-specific parameters as the at least one application-specific value; 

analyzing, by the computer, the collected profile data using a set of standard value profile transformations; 






and generating, by the computer, a feedback-directed optimization (FDO) build using the collected profile data, the FDO build utilizing the at least one application-specific value for the profiled application-specific parameter recorded in the collected profile data by the invoked callback routine.


	Claim 1 of U.S. Patent No. 10365903 does not disclose “wherein the set of standard value profile transformations are provided in one or more compiler support libraries”.  However, Pandarinathan discloses “wherein the set of standard value profile transformations are provided in one or more compiler support libraries”(Paragraph 0023, An example of a code coverage module 16 is a profiling tool such as GCOV. GCOV provides a programmer or user with performance statistics such as how often each line of assembly code is executed, what lines of source code are actually executed, and the computing time (or runtime duration) each section of code uses. The code coverage tool GCOV can only be executed on compiled code, in particular source code or assembly code that has been compiled by GNU Compiler Collection (GCC)). Therefore It would have been obvious to a person having ordinary skill in the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Pizlo (US20140047420) in view of Yang (US20050125784), further in view of Pandarinathan (US20080126867).
Note: Pizlo and Yang were cited in IDS.

Regarding Claim 20, Pizlo (US20140047420) teaches
A method for using profiling to determine application-specific values for an application, the method comprising: 
Value profiling can allow type inference for untyped programs with minimal overheads to recompile the untyped programs for dynamic and adaptive performance improvements; Paragraph 0071, Code 501 may represent a function call with multiple untyped arguments or parameters. Compiled instructions for the function called may include base line instructions for different possible types the function parameters. Code 503 may illustrate compiled code inserted with profile instructions to store actual runtime values of the function parameters to corresponding profile buckets whenever the function is called during runtime)
and collecting profile data by performing the operations of: generating, by the computer, an instrumentation binary from an instrumentation build (Paragraph 0034, compilation module 205 may insert profiling code in executable code 225 to collect runtime values into corresponding value buckets (or dedicated storage locations) allocated, for example, in runtime data 217. Profiling code may include value bucket code to update the runtime values to the corresponding value buckets when executed via execution module 219. Value buckets may be accessible by profile management module 209), 
executing, by the computer, a training run with one or more representative workloads using the instrumentation binary build (Paragraph 0034, compilation module 205 may insert profiling code in executable code 225 to collect runtime values into corresponding value buckets (or dedicated storage locations) allocated, for example, in runtime data 217. Profiling code may include value bucket code to update the runtime values to the corresponding value buckets when executed via execution module 219. Value buckets may be accessible by profile management module 209),
analyzing, by the computer, the collected profile data using a set of standard value profile transformations (Paragraph 0037, Profile management module 209 may include analysis module 213 to perform in-depth analysis on runtime variables (e.g. of executable code 225) using value profile data 211 and/or runtime data 217. Analysis module 213 may be activated, for example, periodically and/or in response to triggering events. Compilation module 205 may send triggering events to analyze value profiles for untyped variables via analysis module 213),
and generating, by the computer using the collected profile data, an optimized binary utilizing the at least one application-specific value for the profiled application-specific parameter recorded in the collected profile data by the invoked callback routine (Paragraph 0046, an optimized compiler can update a previously compiled code (e.g. an original executable code compiled from a source code without using runtime information) based on runtime profiles established when executing the previously compiled code. The runtime profiles may be dynamically collected and analyzed (e.g. infrequently and asynchronously to the execution of the previously compiled code) to uncover optimization opportunities, such as type predictions of future runtime values for untyped variables).

Pizlo did not specifically teach
the instrumentation binary containing at least one user-defined callback routine registered by the user in a profile initialization function;

wherein the set of standard value profile transformations are provided in one or more compiler support libraries.

However, Yang (US20050125784) teaches 
the instrumentation binary containing at least one user-defined callback routine registered by the user in a profile initialization function (Paragraph 0044, Profiling tools can use message APIs to send user-defined messages to the embedded processor. They may also register callback routines via message APIs, which are invoked when corresponding process running on the embedded processor send messages back to them);
the execution invoking the at least one user-defined callback routine to record the at least one application-specific value for the application in the collected profile data (Paragraph 0044, Profiling tools can use message APIs to send user-defined messages to the embedded processor. They may also register callback routines via message APIs, which are invoked when corresponding process running on the embedded processor send messages back to them).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Pizlo’s teaching to Yang’s minimizing overhead associated with profiling and optimization, thereby enabling the system to 

	Pizlo and Yang did not specifically teach
	wherein the set of standard value profile transformations are provided in one or more compiler support libraries.

	However, Pandarinathan teaches
wherein the set of standard value profile transformations are provided in one or more compiler support libraries (Paragraph 0023, An example of a code coverage module 16 is a profiling tool such as GCOV. GCOV provides a programmer or user with performance statistics such as how often each line of assembly code is executed, what lines of source code are actually executed, and the computing time (or runtime duration) each section of code uses. The code coverage tool GCOV can only be executed on compiled code, in particular source code or assembly code that has been compiled by GNU Compiler Collection (GCC)) Examiner Comments: Paragraph [0027] of the filled specification discloses that the optimization build may consume the profile data directly and, using a set of standard value profile transformations that may be provided in compiler support libraries, such as gcov.  This is similar to Pandarinathan Gcov profiling tool.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Pizlo and Yang’s teaching to 

Regarding Claim 32, Pizlo (US20140047420) teaches
A non-transitory computer-readable medium storing instructions, that when executed by one or more processors, cause the one or more processors to: 
profile one or more application-specific parameters for which to determine at least one application-specific value (Paragraph 0008, Value profiling can allow type inference for untyped programs with minimal overheads to recompile the untyped programs for dynamic and adaptive performance improvements; Paragraph 0071, Code 501 may represent a function call with multiple untyped arguments or parameters. Compiled instructions for the function called may include base line instructions for different possible types the function parameters. Code 503 may illustrate compiled code inserted with profile instructions to store actual runtime values of the function parameters to corresponding profile buckets whenever the function is called during runtime)
and collecting profile data by performing the operations of: generate an instrumentation binary from an instrumentation build (Paragraph 0034, compilation module 205 may insert profiling code in executable code 225 to collect runtime values into corresponding value buckets (or dedicated storage locations) allocated, for example, in runtime data 217. Profiling code may include value bucket code to update the runtime values to the corresponding value buckets when executed via execution module 219. Value buckets may be accessible by profile management module 209), 
execute a training run with one or more representative workloads using the instrumentation binary (Paragraph 0034, compilation module 205 may insert profiling code in executable code 225 to collect runtime values into corresponding value buckets (or dedicated storage locations) allocated, for example, in runtime data 217. Profiling code may include value bucket code to update the runtime values to the corresponding value buckets when executed via execution module 219. Value buckets may be accessible by profile management module 209), 
analyze the collected profile data using a set of standard value profile transformations (Paragraph 0037, Profile management module 209 may include analysis module 213 to perform in-depth analysis on runtime variables (e.g. of executable code 225) using value profile data 211 and/or runtime data 217. Analysis module 213 may be activated, for example, periodically and/or in response to triggering events. Compilation module 205 may send triggering events to analyze value profiles for untyped variables via analysis module 213); 
and generate an optimized binary using the collected profile data (Paragraph 0046, an optimized compiler can update a previously compiled code (e.g. an original executable code compiled from a source code without using runtime information) based on runtime profiles established when executing the previously compiled code. The runtime profiles may be dynamically collected and analyzed (e.g. infrequently and asynchronously to the execution of the previously compiled code) to uncover optimization opportunities, such as type predictions of future runtime values for untyped variables).

Pizlo did not teach
the instrumentation binary containing at least one user-defined callback routine registered by the user in a profile initialization function;
the execution invoking the at least one user-defined callback routine to record the at least one application-specific value for the application in the collected profile data
wherein the set of standard value profile transformations are provided in one or more compiler support libraries.

However, Yang (US20050125784) teaches 
the instrumentation binary containing at least one user-defined callback routine registered by the user in a profile initialization function (Paragraph 0044, Profiling tools can use message APIs to send user-defined messages to the embedded processor. They may also register callback routines via message APIs, which are invoked when corresponding process running on the embedded processor send messages back to them);
the execution invoking the at least one user-defined callback routine to record the at least one application-specific value for the application in the collected profile data  (Paragraph 0044, Profiling tools can use message APIs to send user-defined messages to the embedded processor. They may also register callback routines via message APIs, which are invoked when corresponding process running on the embedded processor send messages back to them).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Pizlo’s teaching to Yang’s minimizing overhead associated with profiling and optimization, thereby enabling the system to support continuous profiling and optimization at run time by performing profiling at profiling board rather than at host (Yang [Summary]).

	Pizlo and Yang did not specifically teach
	wherein the set of standard value profile transformations are provided in one or more compiler support libraries.

	However, Pandarinathan teaches
wherein the set of standard value profile transformations are provided in one or more compiler support libraries (Paragraph 0023, An example of a code coverage module 16 is a profiling tool such as GCOV. GCOV provides a programmer or user with performance statistics such as how often each line of assembly code is executed, what lines of source code are actually executed, and the computing time (or runtime duration) each section of code uses. The code coverage tool GCOV can only be executed on compiled code, in particular source code or assembly code that has been compiled by GNU Compiler Collection (GCC)) Examinr Comments: Paragraph [0027] of the filled specification discloses that the optimization build may consume the profile data directly and, using a set of standard value profile transformations that may be provided in compiler support libraries, such as gcov.  This is similar to Pandarinathan Gcov profiling tool.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Pizlo and Yang’s teaching to Pandarinathan’s in order to reduce the cost of black-box testing and increase the effectiveness of automated testing by providing a code coverage tool which provides a programmer or user with performance statistics such as how often each line of assembly code is executed, what lines of source code are actually executed, and the computing time (or runtime duration) each section of code uses (Pandarinathan [Summary], [0023]).



Claims 21 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Pizlo (US20140047420) in view of Yang (US20050125784) and Pandarinathan (US 20080126867), further in view of Cong (US 20080282232).
Note: Cong was cited in IDS.

Regarding Claim 21, Pizlo, Yang and Pandarinathan teach
The method of claim 20.


wherein the profile initialization function is specified using a special purpose declaration attribute.

However, Cong (US 20080282232) teaches 
wherein the profile initialization function is specified using a special purpose declaration attribute (Paragraph 0045, According to either the input from an informed user or a default configuration accepted by a new user, in step 2050 the instrumentation handler 1070 instruments the target system 1060. Next in step 2060 the instrumented system 1060 is run under the monitoring handler 1080 and generates a trace of performance metrics which it stores in the database 1140. The analysis handler 1090 analyzes the performance data in step 2070 and attempts to pinpoint refined regions. For example, sampling might show that the function foo takes more time (e.g., 100 seconds) than expected. Furthermore it is also discovered that foo makes a large number of MPI communication calls).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Pizlo, Yang and Pandarinathan’s teaching to Cong’s in order for the optimizing performance of the computer system is improved by monitoring the execution of target system at multiple points during operation of the system and the performance results obtained by analyzing the monitored results are used for reconfiguring the monitoring non-uniformity (Cong [Summary]).

Regarding Claim 36, Pizlo, Yang and Pandarinathan teach
The non-transitory computer-readable medium of claim 32.

Pizlo, Yang and Pandarinathan did not teach
wherein the profile initialization function is specified using a special purpose declaration attribute.

However, Cong teaches 
wherein the profile initialization function is specified using a special purpose declaration attribute  (Paragraph 0045, According to either the input from an informed user or a default configuration accepted by a new user, in step 2050 the instrumentation handler 1070 instruments the target system 1060. Next in step 2060 the instrumented system 1060 is run under the monitoring handler 1080 and generates a trace of performance metrics which it stores in the database 1140. The analysis handler 1090 analyzes the performance data in step 2070 and attempts to pinpoint refined regions. For example, sampling might show that the function foo takes more time (e.g., 100 seconds) than expected. Furthermore it is also discovered that foo makes a large number of MPI communication calls).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Pizlo, Yang and Pandarinathan’s teaching to Cong’s in order for the optimizing performance of the computer system is improved by monitoring the execution of target system at multiple points during operation of the system .


Claims 22-24 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Pizlo (US20140047420) in view of Yang (US20050125784) and Pandarinathan (US 20080126867), further in view of Srinivasan (US 20090089805).
Note: Srinivasan was cited in IDS.

Regarding Claim 22, Pizlo, Yang and Pandarinathan teach
The method of claim 20.

Pizlo, Yang and Pandarinathan did not teach
wherein the profiling is per-class global value profiling.

However, Srinivasan (US 20090089805) teaches 
wherein the profiling is per-class global value profiling (Paragraph 0024, Event handling engine 122 is implemented by one or more arrangements of computer-executable instructions 306 (shown and discussed further below, in connection with FIG. 3) stored in one or more computer-readable media 304. In one possible implementation, event handling engine 122 comprises one or more profiling libraries that are invoked by computer program 103 via instrumented instructions 119. Event handling engine 122 is responsible for: receiving event notices and parameters 121 produced via execution of instrumented instructions 119 within computer program 103; based on the event notices and/or parameters 121 received from computer program 103, creating event records 134 based on event definitions 132).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Pizlo, Yang and Pandarinathan’s teaching to Srinivasan’s in order to analyze performance of a computer program at runtime with in a host environment by recording information corresponding to the predetermined event and the recorded information is analyzed to ascertain a performance characteristic such as execution time, of the data processing operation (Srinivasan [Summary]).

Regarding Claim 23, Pizlo, Yang and Pandarinathan teach
The method of claim 20.

Pizlo, Yang and Pandarinathan did not teach
wherein the profiling is per-site value profiling.

However, Srinivasan (US 20090089805) teaches 
wherein the profiling is per-site value profiling (Paragraph 0020, Attribution instructions 109 are inserted at places within computer program 103 associated with the invocation of specific functions 107 via generic functions 116, and during execution of computer program 103 trigger attribution events 142 (discussed further below) within profiling system 101. Attribution instruction 109 causes computer program 103 to provide a parameter 121 (such as an index, a string, an integer, a pointer, or a hash value) to profiling system 101).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Pizlo, Yang and Pandarinathan’s teaching to Srinivasan’s in order to analyze performance of a computer program at runtime with in a host environment by recording information corresponding to the predetermined event and the recorded information is analyzed to ascertain a performance characteristic such as execution time, of the data processing operation (Srinivasan [Summary]).

Regarding Claim 24, Pizlo, Yang and Pandarinathan teach
The method of claim 20.

Pizlo, Yang and Pandarinathan did not teach
wherein the profiling is per-site object value profiling.

However, Srinivasan (US 20090089805) teaches 
wherein the profiling is per-site object value profiling (Paragraph 0016, Computer program 103, which may be a single- or multiple-module program, is generally executed within a host environment 180 and includes multiple data processing operations 115 and instrumented instructions 119. Computer program 103 may be threaded code, composed substantially of calls to subroutines, or another type of code. Computer program 103, data processing operations 115, and/or instrumented instructions 119 may exist in one or more forms, such as in source code, object code, or executable code, among other forms).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Pizlo, Yang and Pandarinathan’s teaching to Srinivasan’s in order to analyze performance of a computer program at runtime with in a host environment by recording information corresponding to the predetermined event and the recorded information is analyzed to ascertain a performance characteristic such as execution time, of the data processing operation (Srinivasan [Summary]).

Regarding Claim 33, Pizlo, Yang and Pandarinathan teach
The non-transitory computer-readable medium of claim 32.

Pizlo, Yang and Pandarinathan did not teach
wherein the profiling is per-class global value profiling.

However, Srinivasan teaches 
wherein the profiling is per-class global value profiling (Paragraph 0024, Event handling engine 122 is implemented by one or more arrangements of computer-executable instructions 306 (shown and discussed further below, in connection with FIG. 3) stored in one or more computer-readable media 304. In one possible implementation, event handling engine 122 comprises one or more profiling libraries that are invoked by computer program 103 via instrumented instructions 119. Event handling engine 122 is responsible for: receiving event notices and parameters 121 produced via execution of instrumented instructions 119 within computer program 103; based on the event notices and/or parameters 121 received from computer program 103, creating event records 134 based on event definitions 132).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Pizlo, Yang and Pandarinathan’s teaching to Srinivasan’s in order to analyze performance of a computer program at runtime with in a host environment by recording information corresponding to the predetermined event and the recorded information is analyzed to ascertain a performance characteristic such as execution time, of the data processing operation (Srinivasan [Summary]).

Regarding Claim 34, Pizlo, Yang and Pandarinathan teach
The non-transitory computer-readable medium of claim 32.

Pizlo, Yang and Pandarinathan did not teach
wherein the profiling is per-site value profiling.

However, Srinivasan (US 20090089805) teaches 
wherein the profiling is per-site value profiling (Paragraph 0020, Attribution instructions 109 are inserted at places within computer program 103 associated with the invocation of specific functions 107 via generic functions 116, and during execution of computer program 103 trigger attribution events 142 (discussed further below) within profiling system 101. Attribution instruction 109 causes computer program 103 to provide a parameter 121 (such as an index, a string, an integer, a pointer, or a hash value) to profiling system 101).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Pizlo, Yang and Pandarinathan’s teaching to Srinivasan’s in order to analyze performance of a computer program at runtime with in a host environment by recording information corresponding to the predetermined event and the recorded information is analyzed to ascertain a performance characteristic such as execution time, of the data processing operation (Srinivasan [Summary]).

Regarding Claim 35, Pizlo, Yang and Pandarinathan teach
The non-transitory computer-readable medium of claim 32.

Pizlo, Yang and Pandarinathan did not teach
wherein the profiling is per-site object value profiling.

However, Srinivasan (US 20090089805) teaches 
wherein the profiling is per-site object value profiling (Paragraph 0016, Computer program 103, which may be a single- or multiple-module program, is generally executed within a host environment 180 and includes multiple data processing operations 115 and instrumented instructions 119. Computer program 103 may be threaded code, composed substantially of calls to subroutines, or another type of code. Computer program 103, data processing operations 115, and/or instrumented instructions 119 may exist in one or more forms, such as in source code, object code, or executable code, among other forms).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Pizlo, Yang and Pandarinathan’s teaching to Srinivasan’s in order to analyze performance of a computer program at runtime with in a host environment by recording information corresponding to the predetermined event and the recorded information is analyzed to ascertain a performance characteristic such as execution time, of the data processing operation (Srinivasan [Summary]).


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Pizlo (US20140047420) in view of Yang (US20050125784), further in view of Yates (US20050086650), Arnold (US20080168433) and Pandarinathan (US 20080126867).
Note: Arnold was cited in IDS.

Regarding Claim 25, Pizlo (US20140047420) teaches
A method for per-class global parameter value profiling, the method comprising: 	Initializing, by a computer, within a user-defined profile instrumentation initialization routine (Paragraph 0008, Value profiling can allow type inference for untyped programs with minimal overheads to recompile the untyped programs for dynamic and adaptive performance improvements; Paragraph 0071, Code 501 may represent a function call with multiple untyped arguments or parameters. Compiled instructions for the function called may include base line instructions for different possible types the function parameters. Code 503 may illustrate compiled code inserted with profile instructions to store actual runtime values of the function parameters to corresponding profile buckets whenever the function is called during runtime), 
generating, by the computer, an instrumentation binary from an instrumentation build (Paragraph 0034, compilation module 205 may insert profiling code in executable code 225 to collect runtime values into corresponding value buckets (or dedicated storage locations) allocated, for example, in runtime data 217. Profiling code may include value bucket code to update the runtime values to the corresponding value buckets when executed via execution module 219. Value buckets may be accessible by profile management module 209), 
executing, by the computer, a training run with one or more representative workloads using the instrumentation binary (Paragraph 0034, compilation module 205 may insert profiling code in executable code 225 to collect runtime values into corresponding value buckets (or dedicated storage locations) allocated, for example, in runtime data 217. Profiling code may include value bucket code to update the runtime values to the corresponding value buckets when executed via execution module 219. Value buckets may be accessible by profile management module 209),
and generating, by the computer using profile data collected during execution of the training run, an optimized binary (Paragraph 0046, an optimized compiler can update a previously compiled code (e.g. an original executable code compiled from a source code without using runtime information) based on runtime profiles established when executing the previously compiled code. The runtime profiles may be dynamically collected and analyzed (e.g. infrequently and asynchronously to the execution of the previously compiled code) to uncover optimization opportunities, such as type predictions of future runtime values for untyped variables).

Pizlo did not teach
and registering a profile handler function as a user- defined analysis call back routine;
the instrumentation binary containing at least one user-defined analysis callback routine registered by the user in a profile initialization function ;
a counter to profile one or more parameter values
and defined analysis call back routine, to record a preferred parameter value of the profiled parameter values
the execution of the training run performing the operations of: running, by the computer, a profile update function which uses a set of standard value profile transformation for updating the profiled parameter value in a code location where the counter's value should be updated
wherein the set of standard value profile transformations are provided in one or more compiler support libraries.

However, Yang (US20050125784) teaches 
Profiling tools can use message APIs to send user-defined messages to the embedded processor. They may also register callback routines via message APIs, which are invoked when corresponding process running on the embedded processor send messages back to them);
the instrumentation binary containing at least one user-defined analysis callback routine registered by the user in a profile initialization function  (Paragraph 0044, Profiling tools can use message APIs to send user-defined messages to the embedded processor. They may also register callback routines via message APIs, which are invoked when corresponding process running on the embedded processor send messages back to them).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Pizlo’s teaching to Yang’s minimizing overhead associated with profiling and optimization, thereby enabling the system to support continuous profiling and optimization at run time by performing profiling at profiling board rather than at host (Yang [Summary]).

Pizlo and Yang did not teach
a counter to profile one or more parameter values
and defined analysis call back routine, to record a preferred parameter value of the profiled parameter values

wherein the set of standard value profile transformations are provided in one or more compiler support libraries.

However, Yates (US20050086650) teaches
a counter to profile one or more parameter values (Paragraph 0007, A software profile analyzer figures out the address at which the program was executing, and increments a counter corresponding to the range that embraces the address. After a time, the counters will indicate that some ranges are executed a great deal, and some are barely executed at all. In another known profiling method, counters are generated into the binary text of a program by the compiler. These compiler-generated counters may count the number of times a given region is executed, or may count the number of times a given execution point is passed or a given branch is taken)
and defined analysis call back routine, to record a preferred parameter value of the profiled parameter values (Paragraph 0291, profiler 400 monitors the execution of programs executing in X86 mode, and stores a stream of data representing the profile of the execution. Because the X86 instruction text is typically an off-the-shelf commercial binary, profiler 400 operates without modifying the X86 binary, or recompiling source code into special-purpose profileable X86 instruction text. The execution rules for profiler 400 are tailored so that the right information will be captured at the right time. Hot spot detector 122 identifies hot spots in the programs based on the profile data. The data collected by profiler 400 are sufficiently descriptive to allow the application of effective heuristics to determine the hot spots from the profile data alone, without further reference to the instruction text). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Pizlo and Yang’s teaching to Yates’ detect conditions for transferring execution from one computer instruction stream to another by aborting execution of about-to-be-executed instruction when a higher-performance program region exists and transfers execution control to higher-performance region without alternation to effect the transfer to lower-performance binary object code (Yates [Summary]).

Pizlo, Yang and Yates did not teach
the execution of the training run performing the operations of: running, by the computer, a profile update function which uses a set of standard value profile transformation for updating the profiled parameter value in a code location where the counter's value should be updated
wherein the set of standard value profile transformations are provided in one or more compiler support libraries.

However, Arnold (US20080168433) teaches
Given a particular tuning knob, the values of that knob can be explored, or tuned, at runtime to find a setting that achieves optimal performance. This can allow the VM to achieve a level of performance not possible with purely offline tuning).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Pizlo, Yang and Yates teaching to Arnold’s in order to evaluate software performance for supporting online tuning in a virtual machine by receiving a set of code versions, selecting starting and stopping points for timing execution of the code versions, designating an entry and an exit to the code versions as the starting and stopping points, where the code versions are dispatched for execution (Arnold [Summary]).

Pizlo, Yang, Yates and Arnold did not specifically teach
wherein the set of standard value profile transformations are provided in one or more compiler support libraries.

	However, Pandarinathan teaches
wherein the set of standard value profile transformations are provided in one or more compiler support libraries (Paragraph 0023, An example of a code coverage module 16 is a profiling tool such as GCOV. GCOV provides a programmer or user with performance statistics such as how often each line of assembly code is executed, what lines of source code are actually executed, and the computing time (or runtime duration) each section of code uses. The code coverage tool GCOV can only be executed on compiled code, in particular source code or assembly code that has been compiled by GNU Compiler Collection (GCC)) Examinr Comments: Paragraph [0027] of the filled specification discloses that the optimization build may consume the profile data directly and, using a set of standard value profile transformations that may be provided in compiler support libraries, such as gcov.  This is similar to Pandarinathan Gcov profiling tool.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Pizlo, Yang, Yates and Arnold’s teaching to Pandarinathan’s in order to reduce the cost of black-box testing and increase the effectiveness of automated testing by providing a code coverage tool which provides a programmer or user with performance statistics such as how often each line of assembly code is executed, what lines of source code are actually executed, and the computing time (or runtime duration) each section of code uses (Pandarinathan [Summary], [0023]).


Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pizlo (US20140047420) in view of Yang (US20050125784), Yates (US20050086650), Arnold .

Regarding Claim 26, Pizlo, Yang, Yates, Arnold and Pandarinathan teach
The method of claim 25.

Pizlo, Yang, Yates, Arnold and Pandarinathan did not teach
wherein the counter is allocated to one entry in a static counter array.

However, Cong (US20080282232) teaches 
wherein the counter is allocated to one entry in a static counter array (Paragraph 0062, If the interrupt is related to the sampling events, the sampling handler 3010 will capture the current value of the program counter. If the value is inside of a designated range, it then adds one tick to the corresponding histogram entry, otherwise it goes back to wait for another interrupt).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Pizlo, Yang, Yates, Arnold and Pandarinathan’s teaching to Cong’s in order for the optimizing performance of the computer system is improved by monitoring the execution of target system at multiple points during operation of the system and the performance results obtained by analyzing the monitored results are used for reconfiguring the monitoring non-uniformity (Cong [Summary]).

Regarding Claim 27, Pizlo, Yang, Yates, Arnold, Pandarinathan and Cong teach
The method of claim 26 wherein the counter is allocated in the static counter array by using a compiler extension (Pizlo [Paragraph 0055, The executable code may include function counters (e.g. inserted by the compiler) counting the calls to the function during runtime. Collection of runtime values from a profile bucket for an argument of a function may be triggered at unpredictable, fuzzy or probabilistic intervals of the counts of the function counter]).

Regarding Claim 28, Pizlo, Yang, Yates, Arnold and Pandarinathan teach
The method of claim 25.

Pizlo, Yang, Yates, Arnold and Pandarinathan did not teach
wherein profile counter address is specified by using a special purpose declaration attribute.

However, Cong teaches 
wherein profile counter address is specified by using a special purpose declaration attribute (Paragraph 0061, There are two parameters that control the accuracy of sampling. The first parameter is the sampling frequency, and the second parameter is the size of the histogram. Sampling frequency determines how frequently the program is stopped and the program counter value is sampled. The histogram size is in direct proportion to how many addresses are represented by one entry in the histogram. With higher sampling frequency (i.e., a smaller “tick”) the approximation results become more accurate).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Pizlo, Yang, Yates, Arnold and Pandarinathan’s teaching to Cong’s in order for the optimizing performance of the computer system is improved by monitoring the execution of target system at multiple points during operation of the system and the performance results obtained by analyzing the monitored results are used for reconfiguring the monitoring non-uniformity (Cong [Summary]).

Regarding Claim 29, Pizlo, Yang, Yates, Arnold and Pandarinathan teach
The method of claim 25.

Pizlo, Yang, Yates, Arnold and Pandarinathan did not teach
wherein the profile initialization function is specified using a special purpose declaration attribute.

However, Cong teaches 
wherein the profile initialization function is specified using a special purpose declaration attribute (Paragraph 0045, in step 2050 the instrumentation handler 1070 instruments the target system 1060. Next in step 2060 the instrumented system 1060 is run under the monitoring handler 1080 and generates a trace of performance metrics which it stores in the database 1140. The analysis handler 1090 analyzes the performance data in step 2070 and attempts to pinpoint refined regions).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Pizlo, Yang, Yates and Arnold’s teaching to Cong’s in order for the optimizing performance of the computer system is improved by monitoring the execution of target system at multiple points during operation of the system and the performance results obtained by analyzing the monitored results are used for reconfiguring the monitoring non-uniformity (Cong [Summary]).

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Pizlo (US20140047420) in view of Yang (US20050125784), Yates (US20050086650), Arnold (US20080168433) and Pandarinathan (US20080126867), further in view of Jalan (US20120278793).
Note: Jalan was cited in IDS.

Regarding Claim 30, Pizlo, Yang, Yates, Arnold and Pandarinathan teach
The method of claim 25.

Pizlo, Yang, Yates, Arnold and Pandarinathan did not teach
wherein the profile handler function is registered using a GNU compiler collection (GCC) interface.

However, Jalan (US20120278793) teaches 
wherein the profile handler function is registered using a GNU compiler collection (GCC) interface (Paragraph 0028, Another variety of profilers relies on source code instrumentation, i.e., the insertion of tracking code into an application's source code that signals the execution of specific lines or subroutines. In many source code instrumenting profilers, this is done during program compilation by setting flags at various points within the application's source code. The user or administrator can collect specific data pertaining to the execution of particular subroutines, how they were invoked, and how long they took to execute. Source code instrumentation thus yields data that is more complete and precise than that of sampling profilers. One such source code instrumenting profiler is the gprof tool included with the GNU Compiler Collection (GCC)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Pizlo, Yang, Yates and Arnold’s teaching to Jalan’s in order to extract data model of target application performance and execution flow by inserting instrumentation command into portion of binary code of target application and the counter is incremented corresponding to the number of calls of subroutine, a timer is started corresponding to a time of execution for the call, the call flow of target application is tracked by data structure. And a data model is formed using the data structure (Jalan [Summary]).

Regarding Claim 31, Pizlo, Yang, Yates, Arnold and Pandarinathan teach
The method of claim 25.

Pizlo, Yang, Yates, Arnold and Pandarinathan did not teach
wherein the preferred parameter value of the profiled parameter values is recorded using a GNU compiler collection (GCC) interface.

However, Jalan teaches 
wherein the preferred parameter value of the profiled parameter values is recorded using a GNU compiler collection (GCC) interface (Paragraph 0028, Another variety of profilers relies on source code instrumentation, i.e., the insertion of tracking code into an application's source code that signals the execution of specific lines or subroutines. In many source code instrumenting profilers, this is done during program compilation by setting flags at various points within the application's source code. The user or administrator can collect specific data pertaining to the execution of particular subroutines, how they were invoked, and how long they took to execute. Source code instrumentation thus yields data that is more complete and precise than that of sampling profilers. One such source code instrumenting profiler is the gprof tool included with the GNU Compiler Collection (GCC)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Pizlo, Yang, Yates, Arnold and Pandarinathan’s teaching to Jalan’s in order to extracte data model of target application performance and execution flow by inserting instrumentation command into portion of binary 

Response to Arguments
Applicant’s arguments with respect to claims 20-36 have been considered but are moot because the arguments do not apply to the previous cited sections of the references used in the previous office action. The current office action is now citing additional references to address the newly added claimed limitations.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AMIR SOLTANZADEH/Examiner, Art Unit 2191          

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191